          Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 1 of 6




Michael Rosenthal, WSB #5-2099
Nathan Nicholas, WSB #7-5078
Hathaway & Kunz, LLP
P.O. Box 1208
Cheyenne, WY 82003-1208
(307) 634-7723
Fax: (307) 634-0985
mike@hkwyolaw.com
nnicholas@hkwyolaw.com

Brice M. Timmons (TN Bar #29582)
Bryce Ashby (TN Bar #026179)
Craig Edgington (TN Bar #038205)
Admitted Pro Hac Vice
Donati Law, PLLC
1545 Union Ave.
Memphis, TN 38104
(901) 209-5500
Fax: (901) 278-3111
brice@donatilaw.com
bryce@donatilaw.com
craig@donatilaw.com

Frank L. Watson, III (TN Bar #015073)
Admitted Pro Hac Vice
Watson Burns, PLLC
253 Adams Avenue
Memphis, TN 38104
(901) 529-7996
Fax: (901) 529-7998
fwatson@watsonburns.com

ATTORNEYS FOR PLAINTIFFS

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING


 CARLIE SHERMAN, ANNA GOZUN, AMANDA NASH,          )
 ANDREW SCAVUZZO, and EHAN JELINEK on behalf of    )
 themselves and all similarly situated persons,    )
                                                   )
           PLAINTIFFS,                             )
 v.                                                )           Case No. 20-CV-215-S
                                                   )
 TRINITY TEEN SOLUTIONS, INC., a Wyoming           )
 corporation; TRIANGLE CROSS RANCH, LLC, a Wyoming )
 limited liability corporation; MONKS OF THE MOST  )
 BLESSED VIRGIN MARY OF MOUNT CARMEL, d/b/a        )
 MYSTIC MONK COFFEE, a Wyoming corporation;        )
 GERALD E. SCHNEIDER; MICHAELEEN P.                )
         Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 2 of 6




 SCHNEIDER; ANGELA C. WOODWARD; JERRY D.                              )
 WOODWARD; DANIEL SCHNEIDER; MATHEW                                   )
 SCHNEIDER; MARK SCHNEIDER; KARA                                      )
 WOODWARD; KYLE WOODWARD; THOMAS                                      )
 GEORGE; JUDITH D. JEFFERIS; DALLY-UP, LLC, a                         )
 Wyoming limited liability corporation; ROCK CREEK                    )
 RANCH, INC., a Delaware corporation;                                 )
 DIOCESE OF CHEYENNE, a Wyoming corporation; and the                  )
 SOCIETY OF OUR LADY OF THE MOST HOLY                                 )
 TRINITY, a Texas corporation; and NEW MOUNT                          )
 CARMEL FOUNDATION, INC., a Wyoming corporation,                      )
                                                                      )
          DEFENDANTS.                                                 )


             PLAINTIFFS’ NOTICE OF REQUEST FOR ORAL ARGUMENT



       Come now Plaintiffs, Carlie Sherman, Anna Gozun, Amanda Nash, Andrew Scavuzzo, and

Ehan Jelinek hereinafter collectively (“Plaintiffs”) and give notice of their request for oral

argument in the Court’s discretion. Defendants have each filed motions to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6). Many of the Defendants’ arguments overlap, and some replies inappropriately

raise new legal theories for the first time. Rather than further add to the nearly 1,000 pages of

briefing already before the Court by requesting leave to file sur-replies, Plaintiffs give notice that

should the Court find any issue inadequately addressed that they request oral argument in the

Court’s sole discretion.

       Respectfully submitted this 28th day of May 2021.




                                                 -2-
Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 3 of 6




                                    Carlie Sherman, Anna Gozun, Amanda
                                    Nash, and John Doe, on behalf of
                                    themselves and all similarly situated
                                    persons, PLAINTIFFS


                                    By: /s/Brice M. Timmons
                                       Brice M. Timmons (TN Bar #29582)
                                       Bryce Ashby (TN Bar #026179)
                                       Craig Edgington (TN Bar #038205)
                                       Admitted Pro Hac Vice
                                       Donati Law, PLLC
                                       1545 Union Ave.
                                       Memphis, TN 38104
                                       (901) 209-5500
                                       Fax: (901) 278-3111
                                       brice@donatilaw.com
                                       bryce@donatilaw.com
                                       craig@donatilaw.com


                                       Michael Rosenthal, WSB #5-2099
                                       Nathan Nicholas, WSB #7-5078
                                       Hathaway & Kunz, LLP
                                       P.O. Box 1208
                                       Cheyenne, WY 82003-1208
                                       (307) 634-7723
                                       Fax: (307) 634-0985
                                       mike@hkwyolaw.com
                                       nnicholas@hkwyolaw.com




                              -3-
        Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 4 of 6




                                                         Frank L. Watson, III (TN Bar #015073)
                                                         Admitted Pro Hac Vice
                                                         Watson Burns, PLLC
                                                         253 Adams Avenue
                                                         Memphis, TN 38104
                                                         (901) 529-7996
                                                         Fax: (901) 529-7998
                                                         fwatson@watsonburns.com

                                                      ATTORNEYS FOR PLAINTIFFS AND
                                                      PUTATIVE CLASS MEMBERS

                                CERTIFICATE OF SERVICE

       This is to certify that on the 28th day of May 2021, a true and correct copy of the foregoing
was served upon counsel as follows:

 Rick L. Koehmstedt                                           [x]   CM/ECF
 SCHWARTZ, BON, WALKER & STUDER, LLC                          [ ]   U.S. Mail
 141 South Center Street, Suite 500                           [ ]   Fax: (307) 234-5099
 Casper, WY 82601                                             [ ]   E-mail: rick@schwartzbon.com

 Patricia K. Buchanan                                         [x]   CM/ECF
 Patterson Buchanan Fobes & Leitch, Inc., P .S.               [ ]   U.S. Mail
 1000 Second Ave., 30th Floor                                 [ ]   Fax:
 Seattle, WA 98104                                            [ ]   E-mail:
                                                                      pkb@pattersonbuchanan.com

 Thomas Quinn                                                 [x]   CM/ECF
 Lillian L. Alves                                             [ ]   U.S. Mail
 GORDON REES SCULLY MANSUKHANI, LLP                           [ ]   Fax: (303) 534-5161
 555 Seventeenth Street, Suite 3400                           [ ]   E-mail: tquinn@grsm.com
 Denver, CO 80202                                                     lalves@grsm.com

 Lindsey M. Romano                                            [x]   CM/ECF
 Gordon Rees Scully Mansukhani, LLP                           [ ]   U.S. Mail
 275 Battery Street, Suite 200                                [ ]   Fax:
 San Francisco, CA 94111                                      [ ]   E-mail: lromano@grsm.com
 Phone: 415-986-5900
 lromano@grsm.com




                                                -4-
      Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 5 of 6




Paul J. Hickey                                [x]   CM/ECF
Loyd E. Smith                                 [ ]   U.S. Mail
HICKEY & EVANS, LLP                           [ ]   Fax: (307) 638-7335
1800 Carey Avenue, Suite 700                  [ ]   E-mail:
P.O. Box 467                                          phickey@hickeyevans.com
Cheyenne, WY 82003-0467                               lsmith@hickeyevans.com

Jane M. France                                [x]   CM/ECF
SUNDAHL, POWERS, KAPP & MARTIN, LLC           [ ]   U.S. Mail
1725 Carey Avenue                             [ ]   Fax: (307) 632-7216
P.O. Box 328                                  [ ]   E-mail: jfrance@spkm.org
Cheyenne, WY 82003

Makenna J. Stoakes,                           [x]   CM/ECF
Patrick J. Sodoro                             [ ]   U.S. Mail
Sodoro, Mooney, Lenaghan                      [ ]   Fax:
13924 God Circle                              [ ]   E-mail:
Omaha, NE 68144                                       mstoakes@smllawoffice.com
                                                      psodoro@smllawoffice.com

Monty L. Barnett                              [x]   CM/ECF
Rachel E. Ryckman                             [ ]   U.S. Mail
Keith R. Olivera                              [ ]   Fax:
WHITE AND STEELE, P.C.                        [ ]   E-mail: mbarnett@wsteele.com
Dominion Towers, North Tower                          rryckman@wsteele.com
600 17th Street, Suite 600N                           kolivera@wsteele.com
Denver, CO 80202-5406

Traci L. Lacock,                              [x]   CM/ECF
Hirst Applegate, LLP                          [ ]   U.S. Mail
P.O. Box 1083                                 [ ]   Fax: (307) 632-4999
Cheyenne, WY 82003-1083                       [ ]   E-mail:
                                                      tlacock@hirstapplegate.com

Mara Cohara                                   [x]   CM/ECF
Brian Fries                                   [ ]   U.S. Mail
Lathrop GPM LLP                               [ ]   Fax:
2345 Grand Blvd., Suite 2200                  [ ]   E-mail:
Kansas City, MO 64108-2618                            mara.cohara@lathropgpm.com
                                                      brianfries@lathropgpm.com




                                    -5-
      Case 0:20-cv-00215-SWS Document 153 Filed 05/28/21 Page 6 of 6




Tim Stubson                                      [x]   CM/ECF
CROWLEY FLECK PLLP                               [ ]   U.S. Mail
111 West 2nd Street, Suite 220                   [ ]   Fax: (307) 265-2307
Casper, WY 82601                                 [ ]   E-mail:
                                                         tstubson@crowleyfleck.com

Zenith Ward                                      [x]   CM/ECF
Buchhammer & Ward, P.C.                          [ ]   U.S. Mail
1821 Logan Avenue                                [ ]   Fax: (307) 634-2199
P.O. Box 568                                     [ ]   E-mail: zsw@wyoming.com
Cheyenne, WY 82003-0568


                                          /s/ Brice M. Timmons




                                    -6-
